NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted April 14, 2010*
                                     Decided April 14, 2010

                                             Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD A. POSNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 09-3500

ERIC WISE,                                            Appeal from the United States District
      Plaintiff-Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                             No. 07-CV-1150

JAMES KAISER, et al.,                                 J.P. Stadtmueller,
     Defendants-Appellees.                            Judge.

                                           ORDER

        Eric Wise sued the sheriff of Kenosha County, Wisconsin, and other employees of the
county jail under 42 U.S.C. § 1983, claiming that their library policy violated his right to
access the courts. The district court granted summary judgment for the defendants, and
Wise appeals. We affirm the district court’s judgment.

       Wise was incarcerated at the Kenosha County Jail for four months. During that time,
he says, he requested access to the law library about once every three days; each time he


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 09-3500                                                                              Page 2

was denied because he could not provide an exact citation to any particular legal material.
As a result, he claims, he forfeited potential appellate issues in a Texas criminal case, was
unable to make an informed decision to plead guilty in a Wisconsin criminal case, was
unable to file an adequate petition for habeas corpus in a federal criminal case, and was
delayed in filing this § 1983 suit.

        The district court granted summary judgment against Wise. Wise was represented
by privately retained counsel in his two state criminal cases, the court explained, and a
prisoner who is represented by counsel enjoys meaningful access to courts regardless of his
ability to access a prison library. And even if Wise could show that the jail’s library policy
was deficient, the court added, the remainder of his claim would fail because he could not
show that he was prejudiced as a result.

       Wise argues on appeal that the district court erred in ruling that a prisoner who is
represented by retained counsel necessarily enjoys meaningful access to the courts. He cites
Bounds v. Smith, 430 U.S. 817 (1977), Lewis v. Casey, 518 U.S. 343 (1996), and a slew of cases
from our sister circuits for the proposition that the state had an affirmative obligation to
provide him with either an appointed lawyer or access to a law library. Because the state
did neither, he says, his right to access the courts was infringed.

        But Wise misreads the caselaw. “[P]rison law libraries and legal assistance programs
are not ends in themselves, but only the means for ensuring ‘a reasonably adequate
opportunity to present claimed violations of fundamental constitutional rights to the
courts.’ ” Lewis, 518 U.S. at 351 (quoting Bounds, 430 U.S. at 825). Wise chose to retain his
own lawyer in his state criminal cases and therefore had the opportunity to present his
defenses in court. Because “access to legal materials is required only for unrepresented
litigants,” the state was not required to provide him with anything more. See Campbell v.
Clarke, 481 F.3d 967, 968 (7th Cir. 2007); United States v. Byrd, 208 F.3d 592, 593 (7th Cir.
2000).

        Wise next argues that the district court erred by concluding that he was not
prejudiced in his federal case. He explains that, although he filed multiple documents
attempting to institute a habeas corpus action before two different district courts, his filings
were “so incompetent” that he never succeeded. But these “incompetent” filings are not
sufficient evidence of prejudice. Wise was released from the Kenosha County Jail several
months before the statute of limitations ran on filing a petition for habeas corpus, yet he did
not submit any evidence to show that the defendants’ library policy prevented him from
preparing an adequate filing during that lengthy period. The delay Wise suffered because
No. 09-3500                                                                               Page 3

of the defendants’ library policy did not prejudice his federal case. See Johnson v. Barczak,
338 F.3d 771, 773 (7th Cir. 2003); Gentry v. Duckworth, 65 F.3d 555, 559 (7th Cir. 1995).

        Finally Wise makes the circular argument that the defendants’ library policy
prejudiced him by delaying his filing of this § 1983 suit. But the right to access the courts “is
ancillary to [an] underlying claim, without which a plaintiff cannot have suffered injury by
being shut out of court.” Christopher v. Harbury, 536 U.S. 403, 415 (2002); Bridges v. Gilbert,
557 F.3d 541, 553 (7th Cir. 2009). This suit may not serve as that underlying claim.

                                                                                    AFFIRMED.